Citation Nr: 1549815	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate claim of entitlement to service connection for a back disability with degenerative arthritis.  38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159(c) (2015).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. § 3.159(c) (2015).

The Veteran asserts that while he was on active duty he injured his back.  Specifically, the Veteran stated that in May 1967, while he was hooking a 300 pound tow bar to a disabled armored tank he slipped on the muddy ground and fell.  He stated that he was sent to the infirmary and treated for what was thought to be a sprained muscle.  The Veteran reports that he had back pain on many occasions, and finally in 1992 his back pain was so severe he couldn't walk.  He sought treatment from an orthopedic doctor and an MRI revealed he had a ruptured disc.  The Veteran has since had two back surgeries, in 1992 and 1994.  A January 2011 He has a current diagnosis of degenerative disc disease and probable lumbar radiculopathy, left, which requires daily pain medication.

The Veteran's service treatment records (STR's) are scarce and they contain no evidence of treatment for his back.  As the Veteran has reported that he was sent to the infirmary after he injured his back, his STR's may not be complete.  On remand, the RO should request a complete copy of the Veteran's STR's.

Additionally, it appears that there are VA and private treatment records that have not been associated with the claims file.  The Veteran reported that he had back surgery in 1992 and 1994 performed by Dr. F. Y., however there are no records regarding that treatment.  In a May 2014 VA Form 21-4142, he also stated that he received treatment at the VA hospitals in Richmond, Texas and Texas City which are not of record.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of degenerative disc disease, and although his STR's do not show treatment for a back injury, the Veteran has consistently and competently reported that he injured his back in service while working on an armored truck.  Thus, the first and second McLendon elements are satisfied.  Given that the circumstances of his injury are consistent with his military specialty of a Mechanical Maintenance Apprentice, the Board finds that the third McLendon element of an "indication" that degenerative disc disease may be associated with his military service so as to require a VA medical opinion as to whether the Veteran's current back condition is as likely as not related to military service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed low back condition, to include treatment records from Richmond, Texas and Texas City VAMC's.

2.  Make another attempt to obtain a complete copy of the Veteran's STR's.

3.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back condition, to include Dr. F.Y., who performed the 1992 and 1994 back surgeries.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.

4.  After obtaining the above records, schedule the Veteran for a VA lumbar spine examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms as credible.  The examiner should provide the following information: 

(a) Diagnose all back disabilities found. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to the Veteran's service, to include the in-service fall and resulting injury during the process of working on an armored truck.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




